DETAILED ACTION
RE: Taniuchi
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 1/25/2021 is acknowledged. New claims 17-22 have been added. Claims 5-7, 10, 13-14, and 17-22 are pending. Claims 1-4, 8-9, 11-12 and 15-16 are canceled. Claims 5-6 and new claims 17-18 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species. Claims 5-7, 10 and 13-14 have been amended.
3.	Claims 7, 10, 13-14 and 19-22 are under examination.

Objections Withdrawn
4.	The objection to the abstract because it exceeds 15 lines of test and exceeds 150 words is withdrawn in view of applicant’s amendment to the abstract.
5.	The objection to claim 13 for a typographical error is withdrawn in view of applicant’s amendment to the claim.

Rejections Withdrawn
6.	The rejection of claims 7, 10, 12-14 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to the claims. 
7.	The rejection of claims 7, 10, 12-14 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a 
8.	The rejection of claims 7, 12-13 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Dallas et al. (Am J Physiol Cell Physiol, 303: C616-624, 2012) is withdrawn in view of applicant’s amendment to the claims.
9.	The rejection of claims 7, 10, 12-14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Ney et al. (Human Pathology, 38:359-364, 2007, IDS filed on 6/8/2018) is withdrawn in view of applicant’s amendment to the claims. 
10.	The rejection of claims 7, 10, 12-14 and 16 under 35 U.S.C. 103 as being unpatentable over Dallas et al. (Am J Physiol Cell Physiol, 303: C616-624, 2012), in view of Ney et al. (Human Pathology, 38:359-364, 2007, IDS filed on 6/8/2018), and
Johansen et al. (US 2012/0070853A1, pub. date: 3/22/2012) is withdrawn in view of applicant’s amendment to the claims. 
Rejections Maintained
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 7, 10, 13-14 and new claims 19-22 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. 
The response states that claims 7 and 13 have been amended to recite, "treating the subject for a metastasis of a pancreas cancer cell or performing a diagnostic procedure on the subject." These limitations are clear implied or inherent in the present specification. Paragraphs [0001] through [0008] state that pancreatic cancer is difficult to detect in early stages. Further, if intraductal papillary mucinous neoplasm, i.e., IPMN, is left untreated, IPMN transforms into malignancy. It is therefore necessary to surgically remove IPMN at the stage of adenoma, but there is not a serodiagnostic marker for IPMN and a serum concentration of CA 19-9 often does not increase in an IPMN patient. Thus, it is also required to develop a serodiagnostic marker for IPMN. 
It clear from these paragraphs and throughout the specification that a treatment follows from the claimed method or further diagnostic tests could be performed. Such steps in the claimed method establish that any natural principle recited in the claims is part of a practical application of that judicial exception. Further, the treatment or further diagnostic step, when considered as a combination with the other additional elements, yields a claim as a whole that amounts to significantly more than the exception itself. 

Applicant’s arguments have been carefully considered but are not persuasive. While the claims have been amended to recite a step “treating the subject for a metastasis of a pancreas cancer cell or performing a diagnostic procedure on the subject”, this step does not apply or use the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition. Treating the subject for a metastasis, and performing a diagnostic procedure are mere instructions to use the judicial exception. The step simply adds insignificant extra-solution activity to the judicial exception, and/or generally links the use of the judicial exception to cancer treatment and diagnosis. Therefore, the claims as amended fail to integrate the judicial exception into a practical application.

New Grounds of Objection and Rejection
Claim Objections
13.	Claims 10 and 14 are objected to because of the following informalities: 
	Claims 10 and 14 are objected to for reciting “a subject” in line 3. The claims should be amended to recite “the subject” as the marker CA-19-9 is detected in the same subject as the marker podocalyxin-like protein.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 7, 10, 13-14 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The new limitation “treating the subject for a metastasis of a pancreas cancer cell or performing a diagnostic procedure on the subject” is considered new matter since the specification, drawings and claims as filed do not provide support for this limitation. 
Applicant pointed to paragraphs [0001] through [0008] for support. Paragraphs  [0001]-[0008] are introduction of background art. Paragraph [0011] clears states “Hereafter, the present invention is descried”. There is no clear support for performing treatment or another diagnostic procedure after detecting the recited markers. 
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims or drawing as originally filed, applicant must, in responding to this action, point out with particularity, where such support may be found.


Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 7, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dallas et al. (Am J Physiol Cell Physiol, 303: C616-624, 2012 attached to the previous office action), in view of Jirstrom et al (US 2012/0219548A1, pub. date: 8/30/2012)
Dallas et al. teaches a method of detecting PODXL (podocalyxin, also known as podocalyxin-like protein, see Exhibit A attached to the previous office action) in pancreatic ductal adenocarcinoma (PDAC) tissue samples and normal tissues adjacent to the PDACs obtained from 105 PDAC patients by immunohistochemistry using an antibody that binds to PODXL (page C617, column 2, para 2, and Fig. 1D-G). Dallas et al. discloses that a number of metastatic pancreatic cancer cell lines overexpress PODXL as comparted to normal pancreatic ductal epithelium and tissue (page C611, column 1, para 2 and Table 1). Dallas et al. teaches that PODXL is a viable target for the imaging and targeting of metastatic and circulating tumor cells (page C622, last para). Dallas et al. teaches treating the patient with surgical resection (page C617, column 2, paragraph 2). The  PODXL was detected in human tissue, as such would 
Dallas et al. does not teach detecting PODXL in blood sample.
Jirstrom et al. teaches that the PODXL protein has been detected in blood ([0297]). Jirstrom et al. teaches a method of detecting PODXL in sera of patients having colorectal cancer ([0064], and [0296]). Jirstrom et al. teaches that the prognosis may then form a basis for further decisions relating to the treatment, or non-treatment, of the patient, if the patient is shown to belong to the group having relatively high PODXL values and thus a relatively poor prognosis, treating the subject with "more aggressive chemotherapy treatment" than what otherwise would have been considered, or immunotherapy using an anti-PODXL antibody ([0577], [0578] and claims).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dallas to detect PODXL in sera of the patients in view of Jirstrom. One of ordinary skill in the art would have been motivated to do so because obtaining sera is simple and less invasive as comparing to obtaining pancreatic tissue samples. One of ordinary skill in the art would have had a reasonable expectation of success because Jirstrom et al. teaches that the PODXL protein has been detected in blood ([0297]) and has been used as serum marker for diagnosis of colorectal cancer ([0064], and [0296]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated the patients whose sera have been found to have increased level of PODXL (indicating metastasis) in view of Jirstrom. One of ordinary skill in the art would have been motivated to do so .  

18.	Claims 7, 10, 13-14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dallas et al. (Am J Physiol Cell Physiol, 303: C616-624, 2012, attached to the previous office action), in view of Jirstrom et al (US 2012/0219548A1, pub. date: 8/30/2012), and further in view of Ney et al. (Human Pathology, 38:359-364, 2007, IDS filed on 6/8/2018) and Johansen et al. (US 2012/0070853A1, pub. date: 3/22/2012).
The teachings of Dallas and Jirstrom have been set forth above.  
Dallas et al. does not teach detecting CA 19-9 in blood sample of the patients.
Ney et al. teaches a method of detecting PODXL-1 in pancreatic ductal adenocarcinomas (PDAC) (page 362, column 2). Ney et al. discloses that CA-19-9 is positive in most PDAC patients (page 363, column 2, para 1). Table 2 shows that PODXL-1 expression in pancreatic ductal adenocarcinomas correlated with histologic grade. PDAC is overexpressed in poorly differentiated grade2 and grade 3 carcinoma (page 362, column 2, last paragraph).
Johansen et al. teaches that serum CA 19-9 is detected in 70-80% of patients with pancreatic cancer, highest in metastatic disease, and high serum CA19-9 is associated with short survival ([0008]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dallas to . 

Conclusion
19.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643